Citation Nr: 1424733	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified before the undersigned in November 2012.  In October 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.


FINDING OF FACT

The most probative evidence of record demonstrates that, from May 27, 2008, forward, the Veteran's bilateral hearing loss has been manifested by no greater than a level VI hearing loss in the right ear and a level VII hearing loss in the left ear.  


CONCLUSION OF LAW

The preponderance of the evidence shows that, from May 27, 2008, forward, the criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The notice requirements were met in this case by an August 2008 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete an increased rating claim, to include notice of the evidence he should provide, the evidence VA would attempt to obtain, and how disability ratings and effective dates are determined.  Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue on appeal have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file and all identified and available post-service treatment records have been obtained, including records from the Social Security Administration.  

The Veteran was evaluated in conjunction with his hearing loss claim in September 2008, October 2008, April 2009, and November 2013.  Although the September 2008 examination results were found to be of poor reliability by the examining clinician, the Veteran's hearing was reevaluated less than one month later in October 2008.  All four examiners conducted puretone audiometry testing, speech discrimination testing, and considered the Veteran's lay assertions regarding his hearing loss.  The examiners also provided medical opinions concerning the impact of the Veteran's hearing loss on his activities of daily living, as well as a supporting rationale.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that when conducting audiological examinations, in addition to dictating objective test results, the VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and medical opinion has been met.

Regarding the Board's October 2013 remand, the AOJ obtained updated VA treatment records and scheduled the Veteran for an appropriate VA examination.  As such, the Board finds that the AOJ has substantially complied with the October 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

The Veteran testified during a Board hearing in November 2012, at which time the undersigned explained the issue on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Increased Rating 

In an October 2008 rating decision, the RO increased the rating assigned for the Veteran's bilateral hearing loss from noncompensable to 30 percent disabling, effective May 27, 2008.  The Veteran disagreed with the effective date and disability rating assigned.  In October 2013, the Board determined that an effective date earlier than May 27, 2008, was not warranted.  The remaining issue is whether he is entitled to a rating in excess of 30 percent from May 27, 2008, forward.  

The disability rating assigned for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent disabling.  The basic method of rating hearing loss involves audiological testing of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100. 

The rating criteria include an alternate method of rating exceptional patterns of hearing loss as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  38 C.F.R. § 4.86.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this case is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Based on a thorough review of all of the medical and lay evidence of record in this case, the Board finds that the evidence fails to establish entitlement to a disability rating in excess of 30 percent under 38 C.F.R. § 4.85, DC 6100, at any time during the appellate period.  

At a September 2008 VA audiological evaluation, puretone thresholds, in decibels, were as follows: 


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
70
95
95
100
90
LEFT
85
95
95
95
92.5

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 100 percent in both ears.  The examiner also noted that the Veteran had difficulty hearing and understanding speech, especially in noisy environments.  

These results equate to an assignment of Level III hearing in both ears, which merits a noncompensable rating using Table VI.  Table VIA is available to the Veteran for both ears because his puretone threshold is more than 55 decibels at 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  These results equate to an assignment of Level VIII in the right ear and Level IX in the left ear hearing using Table VIA, which correlates to a 50 percent rating.    

Significantly, however, as noted above, the September 2008 examiner also reported that these results were of very poor reliability despite reinstruction to the Veteran insofar as the puretone and speech recognition thresholds were not in agreement.  In this regard, the examiner reported that the Veteran's hearing loss was "unknown" at that time due to the poor test reliability, and recommended that the Veteran undergo retesting.    

Due to the poor reliability of the September 2008 audiological evaluation, the Veteran underwent further VA audiological testing less than one month later in October 2008.  Audiometric testing at that time revealed puretone thresholds, in decibels, as follows:



HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
60
70
75
80
71.25
LEFT
70
70
75
75
72.5

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 100 percent in the right ear and a score of 96 percent in the left ear.  The examiner also noted that the Veteran had difficulty hearing in his daily communication without the use of his hearing aids.  

These results equate to an assignment of Level II hearing in both ears, which merits a noncompensable rating using Table VI.  Table VIA is available to the Veteran for both ears because his puretone threshold is more than 55 decibels at 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  These results equate to an assignment of Level VI hearing in both ears using Table VIA, which correlates to a 30 percent rating.  Here, Table VIA results in the higher numerical evaluation, and accordingly, will be used for rating purposes.  

The Veteran underwent further VA audiological testing in April 2009, when puretone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
40
45
30
20
33.75
LEFT
45
65
65
35
52.5

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 88 percent in both ears.  The April 2009 VA examiner also provided the opinion that the Veteran was "moderately to severely functionally limited in the daily living activity of hearing, especially in the presence of background noise," noting that the Veteran's hearing loss would "negatively impact his ability to perform physical and sedentary activities of daily living where verbal communication is required."  

These results equate to an assignment of Level II hearing in both ears, which merits a noncompensable rating using Table VI.  Table VIA is not available to the Veteran for either ear because (1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and (2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  

The Veteran most recently underwent VA audiological testing in November 2013, when puretone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
70
80
80
75
76.25
LEFT
75
80
85
80
80

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 92 percent in the right ear and a score of 74 percent in the left ear.  The November 2013 VA examiner also provided the opinion that the Veteran's hearing loss resulted in the Veteran having a difficult time communicating in an environment (or employment setting) with a lot of background noise and communicating on the telephone.  

These results equate to an assignment of Level II hearing for the Veteran's right ear and Level VI hearing for his left ear, which merits a 10 percent rating using Table VI.  Table VIA is available to the Veteran for both ears because his puretone threshold is more than 55 decibels at 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  These results equate to an assignment of Level VI hearing in the right ear and Level VII hearing in the left ear using Table VIA, which correlates to a 30 percent rating.  Here, Table VIA results in the higher numerical evaluation, and accordingly, will be used for rating purposes.  

Based on a thorough review of all of the medical and lay evidence of record, the Board finds that the Veteran's hearing loss disability has warranted a 30 percent rating, but no higher, under 38 C.F.R. § 4.85 since May 27, 2008.  In making this determination, the Board highlights that both the October 2008 and November 2013 VA examination results correspond to a 30 percent rating using Table VIA, and the April 2009 VA examination results correspond to a noncompensable rating using Table VI.  The Board acknowledges that the September 2008 VA examination results correspond to a higher 50 percent rating using Table VIA.  Significantly, however, insofar as the examining audiologist determined that these results were unreliable due to the discrepancy between puretone average and speech recognition thresholds, the Board finds the September 2008 results to be of little probative value.  In this regard, the Board recognizes that higher ratings may be assigned for periods when a Veteran's disability is worse (i.e., staged ratings); however, the Board finds that such is not the case here.  As noted above, the Veteran was retested less than one month after the September 2008 examination and those results correspond to a 30 percent rating.  The Board finds the October 2008 examination results to be more probative evidence of the severity of the Veteran's hearing loss disability during that time period than the September 2008 examination results, which were found to be unreliable by the examining clinician.  

In making this determination, the Board has also considered the Veteran's lay statements regarding the severity of his symptomatology.  Specifically, the Board notes that the Veteran has reported having difficulty hearing and understanding speech, especially in noisy environments and when not looking directly at someone.  See VA examinations in September 2008, April 2009, and November 2013; Board Hearing Transcript (Tr.) at 3-4.  The Veteran is competent to report his observations with regard to his hearing loss, including difficulty hearing and understanding speech, especially with background noise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the Board finds the Veteran's statements regarding his symptomatology to be consistent with the 30 percent disability rating currently assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.  

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  He has complained of difficulty understanding conversation and difficulty hearing in noisy environments.  Difficulty understanding speech due to hearing loss is contemplated by DC 6100.  In this regard, the Board highlights that the rating criteria for hearing loss are based, at least partially, on speech recognition scores.  Furthermore, DC 6100 provides for higher ratings for more severe impairment of hearing.  

Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Rice, the Court held that a claim for total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, however, the Veteran filed a separate, formal claim for TDIU, which was granted in an unappealed March 2011 rating decision.  Accordingly, a claim for TDIU due to bilateral hearing loss is not deemed to be a component of the current appeal. 

In reaching the above conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, a rating in excess of 30 percent for bilateral hearing is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 30 percent for bilateral hearing loss is denied.



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


